                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN


 UNITED STATES OF AMERICA
                                                         Case No. 2:10-cr-20397

 v.                                                      ORDER ON MOTION FOR
                                                         SENTENCE REDUCTION UNDER
 TEVIN BIVINS                                            18 U.S.C. § 3582(c)(1)(A)

                                                         (COMPASSIONATE RELEASE)



       Upon motion of տ
                      ✔ the defendant տ the Director of the Bureau of Prisons for a reduction


in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

Commission,

IT IS ORDERED that the motion is:

տ GRANTED

տ The defendant’s previously imposed sentence of imprisonment of _____________________

is reduced to ____________________________. If this sentence is less than the amount of time

the defendant already served, the sentence is reduced to a time served; or

       տ Time served.

       If the defendant’s sentence is reduced to time served:

               տ      This order is stayed for up to fourteen days, for the verification of the

                      defendant’s residence and/or establishment of a release plan, to make

                      appropriate travel arrangements, and to ensure the defendant’s safe

                      release. The defendant shall be released as soon as a residence is verified,
               a release plan is established, appropriate travel arrangements are made,

               and it is safe for the defendant to travel. There shall be no delay in

               ensuring travel arrangements are made. If more than fourteen days are

               needed to make appropriate travel arrangements and ensure the

               defendant’s safe release, the parties shall immediately notify the court and

               show cause why the stay should be extended; or

       տ       There being a verified residence and an appropriate release plan in place,

               this order is stayed for up to fourteen days to make appropriate travel

               arrangements and to ensure the defendant’s safe release. The defendant

               shall be released as soon as appropriate travel arrangements are made and

               it is safe for the defendant to travel. There shall be no delay in ensuring

               travel arrangements are made. If more than fourteen days are needed to

               make appropriate travel arrangements and ensure the defendant’s safe

               release, then the parties shall immediately notify the court and show cause

               why the stay should be extended.

տ The defendant must provide the complete address where the defendant will reside

upon release to the probation office in the district where they will be released because it

was not included in the motion for sentence reduction.

տ Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term” of

տ probation or տ supervised release of ________ months (not to exceed the unserved

portion of the original term of imprisonment).

       տ The defendant’s previously imposed conditions of supervised release apply to

       the “special term” of supervision; or


                                          2
               տ The conditions of the “special term” of supervision are as follows:

               _______________________________________________________________________________

               __________________________________________________________________

               __________________________________________________________________

               __________________________________________________________________

       տ The defendant’s previously imposed conditions of supervised release are unchanged.

       տ The defendant’s previously imposed conditions of supervised release are modified as

       follows:




տ DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

States Attorney to file a response on or before _______________________________, along with

all Bureau of Prisons records (medical, institutional, administrative) relevant to this motion.

տ
✔ DENIED after complete review of the motion on the merits.


տ
✔ FACTORS CONSIDERED (Optional)

See addendum.




                                                 3
տ DENIED WITHOUT PREJUDICE because the defendant has not exhausted all administrative

remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since receipt of the

defendant’s request by the warden of the defendant’s facility.

         IT IS SO ORDERED.

:

                                                s/ Terrence G. Berg
                                                UNITED STATES DISTRICT JUDGE


Dated:    May 26, 2021




                                                4
             ADDENDUM – CONTINUED FROM PAGE 3
     The Court has considered the question of whether Mr. Bivins has

exhausted his administrative remedies. The Government takes the
position that Mr. Bivins has not yet exhausted his administrative
remedies because neither of Mr. Bivins’s two administrative requests to

BOP “explain the basis for his release.” However, in reviewing Mr.
Bivins’s request, the Court finds that Mr. Bivins explains he has
contracted Covid-19, has developed a home and safety plan, and fears the

conditions in the prison will worsen with the arrival of the flu season.
ECF No. 338-4, PageID.3623. This is sufficient to exhaust his
administrative remedies—even if the precise reasons he relies upon

before the Court are different from those he presented to the BOP. See
United States v. Dean, No. 11-20195, 2020 WL 4251344, at *1 (E.D. Mich.
July 24, 2020) (noting that some district courts “have been skeptical of

the notion that the statute imposes any requirement of ‘issue exhaustion’
on requests for compassionate release. . . .”). Additionally, while the
Court is not privy to the complete medical record that was presented to

the warden, the only medical records submitted in this case are the
medical records generated by the prison. Therefore, the prison was in a
position to have all of the relevant medical records before them to know

all of Mr. Bivins’s health conditions when it made its decision.
Accordingly, the Court finds that Mr. Bivins has exhausted his
administrative remedies.
     The Court next considers whether there are “extraordinary and
compelling reasons” which justify release. The Government concedes that

Mr. Bivins’s medical condition of obesity is one which the CDC has
confirmed increases the risk of complications from anyone who is infected
with Covid-19. ECF No. 338, PageID.3603. See Medical Conditions,

CENTERS FOR DISEASE CONTROL AND PREVENTION, https://perma.cc/N8XL-
V3RL (updated Mar. 29, 2021). Mr. Bivins also alleges that he is a pre-
diabetic with high blood pressure and respiratory issues. He contends

that he takes cloistral atorvastatin, lisinopril, and omeprazole to treat
these conditions. ECF No. 361, PageID.3860. The Government contests
these allegations, noting that Mr. Bivins’s 2019 and 2020 medical records

do not reflect these diagnoses or prescribed medications. ECF No. 338,
PageID.3603-04. However, the Court need not resolve this conflict or
make a finding regarding Mr. Bivins’s other health issues because the

Government has conceded he has “satisfied the first eligibility threshold.”
ECF No. 338, PageID.3603. Additionally, courts in this district have
found—in line with the CDC guidance—that obesity in and of itself may

constitute an extraordinary and compelling reason. See United States v.
Washington, No. 18-cr-20390, 2021 WL 1526281, at *1 (E.D. Mich. Apr.
19, 2021).

     The Court next turns to whether the 18 U.S.C. §3553(a) factors
support release. Mr. Bivins pled guilty and was sentenced to 360 months
in prison for one count of interference with commerce by robbery in
violation of 18 U.S.C. §1951(a), one count of use of a firearm during a
crime of violence in violation of 18 U.S.C. §924(c) and one count of assault

on an officer in violation of 18 U.S.C. §111. ECF No. 56. These violations
occurred during a series of armed robberies of cell phone stores in 2010
that were carried out by an organized group that included Mr. Bivins.

These offenses are no doubt serious in nature, indeed these charges are
categorized as violent felonies. It is fortunate that no one was injured
during the robberies, which would have made the conduct even more

serious. It is also the case that Mr. Bivins was alleged to be the driver of
the getaway cars rather than an armed participant for at least some of
the robberies in question. Additionally, Mr. Bivins was only 19 years old

at the time of the offense and accepted responsibility for his participation.
ECF No. 227, PageID.2979. The Court also notes that, as much as his
30-year sentence may appear to be significant, Mr. Bivins was facing a

much higher sentence—decades longer—but the government and his
attorney reached an agreement to dismiss several counts of the
indictment prior to sentencing. Id. at PageID.2988 (At sentencing, former

Chief Judge Rosen remarked in addressing Mr. Bivins: “Without the
government’s motion to dismiss the additional what we call the 924(c)
charges which are the gun charges, you would be facing an additional 50

years at least and as you’ve observed, probably what would amount to a
life sentence.”). And, another key factor weighing against release is that
Mr. Bivins still has a substantial amount of time left on his sentence: At
the time of briefing, Mr. Bivins had only served approximately 34 percent
of his full-term sentence and his projected release date was not until

January 1, 2036. ECF No. 338, PageID.3588, 3610.
     In addition to his age, the Court next considers Mr. Bivins’s
background including his previous criminal history and compliance when

on probation or supervised release. While Mr. Bivins did have a criminal
history prior to this sentence, it involved mostly juvenile charges and
non-violent offenses. But, weighing in opposition to those facts, is a

previous violation of probation which occurred in connection with a 2008
conviction. As outlined in the Pre-Sentence Report, while out on
probation Mr. Bivins did not remain drug free, failed to seek and

maintain employment, failed to complete community service, or provide
proof of attendance at an education program.
     Despite the violent and serious nature of the crimes, the Court

takes note of the evidence submitted showing that Mr. Bivins has
committed himself to rehabilitation since being incarcerated. In addition
to taking a wide-range of educational classes and programming, Mr.

Bivins has earned his GED. ECF No. 331, PageID.3567. He has also
participated in mentoring programs for other individuals that were
sentenced as juveniles. ECF No. 331, PageID.3570. Mr. Bivins worked in

a variety of jobs during his period of incarceration and received quite
positive reviews from his work supervisors. One of his supervisors in the
Education Department made particular note of Mr. Bivins’s positive
attitude and the fact that he is highly motivated. ECF No. 331,
PageID.3568. At the same time, Mr. Bivins has received three

disciplinary infractions since being incarcerated, two for “being in an
unauthorized area” and the third, for “possessing a hazardous tool,” the
most recent, which occurred nearly three years ago. ECF No. 338-10,

PageID.3633. While the information provided to the Court categorizes
Mr. Bivins as having a “high risk” of recidivism, Mr. Bivins contends—
and there is some independent support for the argument—that this

assessment is not up to date because the unit he is currently assigned to
is without a case a manager and there is evidence that Mr. Bivins has
taken a variety of classes after the date of the submitted risk assessment.

ECF No. 338-4, PageID.3623; ECF No. 331, PageID.3567-68.
     Mr. Bivins also appears to have a supportive community outside of
prison. The home and safety plan he submitted to this Court includes

employment opportunities and references to continued involvement in
community programs. ECF No. 331, PageID.3562-65. Further, both of
Mr. Bivins’s parents have written in support of his release and detailed

how they would assist their son in the transition home. ECF No. 331,
PageID.3571.
     As to the conditions in the place where Mr. Bivins is confined, FCI

Greenville, as of April 18, 2021 there were zero active Covid-19 cases
amongst individuals incarcerated and the facility has had zero Covid-19
deaths. See Dashboards of BOP COVID-19 Cases, OFFICE OF THE
INSPECTOR GENERAL, https://perma.cc/83TS-WCPE. The facility did
have 14 active cases among the staff. Despite the current low numbers,

the Court has ongoing concerns about how BOP facilities are responding
to the Covid-19 pandemic. There have been 707 cases of Covid-19
amongst those incarcerated at FCI Greenville, which raises concerns

about how the facility was able to manage and contain the spread of
infection. Id. In his own motion, Mr. Bivins claims that he is housed in
open quarters where he must share access to all showers, toilets, and

sinks—making social distancing effectively impossible. ECF No. 361,
PageID.3861. Mr. Bivins also alleges that he does not have access to
proper hygienic materials, including sanitizer, gloves, or masks. These

concerns are valid, and the Court must reiterate that it remains the
obligation of the BOP to ensure that all inmates are housed in conditions
that genuinely reduce the risk of exposure to the virus—including by

following and rigorously implementing CDC guidelines—and providing
vaccines to those incarcerated as soon as possible.
     While there are a variety of factors to be weighed, the Court finds

that one of the most important considerations here is that Mr. Bivins has
already contracted and recovered from Covid-19. Mr. Bivins tested
positive for Covid-19 on August 26, 2020. ECF No. 340, PageID.3675.

ECF No. 331, PageID.3559. According to the medical records, Mr. Bivins
received daily temperature checks and symptom screening for 21 days.
Consistent with the medical records provided, the Government contends
that Mr. Bivins was asymptomatic, his daily temperature checks were
within the acceptable range, and he did not seek any additional medical

treatment since recovering from Covid-19. ECF No. 338, PageID.3602.
Mr. Bivins does not provide allegations or evidence to the contrary. The
fact that Mr. Bivins was infected with Covid-19, experienced relatively

mild or no symptoms at all, and recovered without severe complications
mitigates the concern that he could be at risk of severe illness if he was
re-infected. See United States v. Sims, No. 90-80492, 2021 WL 872218, at

*3 (E.D. Mich. Mar. 9, 2021) (“The circumstances here contrast with the
rare instances where inmates have been released after contracting and
recovering from the coronavirus, because, although they had survived,

they had suffered grave symptoms and required extensive, exotic
therapies, which aggravated rather than mitigated the assessment of
their prospective risk in case of a reinfection.”).

      On balance, while the Court acknowledges Mr. Bivins’s risk factors,
commends his impressive rehabilitation efforts, and takes note of his
young age at the time of the offense, when considering the lack of cases

amongst those incarcerated at FCI Greensville, the fact that he already
contracted and recovered from Covid-19 without complications, the
substantial amount of time left on his sentence, and all of the § 3553

factors evaluated above, particularly the dangerousness of the offense,
the Court finds that granting compassionate release would not be
justified under the statute.
     In some respects, this is a close call and a difficult decision, largely
because the defendant was so young at the time of the offense and

because he has served a significant period of incarceration. As it has done
in previous orders, the Court once again acknowledges that those
incarcerated are unable to control their environment and remain at the

mercy of BOP and prison staff to ensure the appropriate health and
safety measures are being taken. The Court also acknowledges the
legitimate stress and anxiety that the COVID-19 pandemic is causing

and how those incarcerated are uniquely at risk. See COVID-19 Cases
and Deaths in Federal and State Prisons Significantly Higher Than in
U.S. Population, JOHNS HOPKINS BLOOMBERG SCHOOL OF

PUBLIC     HEALTH,      https://perma.cc/V6SU-XC7Q        (July   8,   2020)
(Summarizing analysis by researchers that found “that the number of
U.S. prison residents who tested positive for COVID-19 was 5.5 times

higher than the general U.S. population.”). However, considering the case
law in this district and the factors before it, on balance the Court is
unable to find that the risk to Mr. Bivins in custody under the current

circumstances is so severe as to justify release.
